DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy, US 2014/0130469 (“Nagy”) optionally in view of Sealey et al., US 2011/0147320 (“Sealey”).  Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy in view of Sealey.


Regarding claim 1, Nagy teaches the limitations of the claim:
“A filter media (filter media, [0006]), comprising:
a first layer comprising a plurality of fibers (first layer,  [0006]), wherein the first layer comprises a fluorinated species (as the fibers in the first layer can be manufactured from polyvinylidene fluoride, [0011], [0028], while the first layer can also comprise a fluorocarbon precipitating agent, [0148]); and
a second layer adjacent the first layer (third layer, [0006])1,
wherein the first layer has a first value of a thickness over instantaneous resistance of the first layer (the first layer has a thickness over instantaneous resistance value ranging between 0.04–0.02 mm/Pa because the first layer has a thickness between 0.2–2.0 mm and a pressure drop between 5–100 Pa, [0095], [0099])2,
wherein the second layer has a second value of a thickness over instantaneous resistance of the second layer (the third layer has a thickness over instantaneous resistance value ranging between 0.1–0.04 mm/Pa because the third layer has a thickness between 0.1–2.0 mm and a pressure drop between 1–50 Pa, [0073], [0077]),
wherein the ratio of the second value to the first value is less than or equal to 20 and greater than or equal to 0.5 (the ratio of the thickness over instantaneous resistance value of the third layer to the first layer ranges between 2.5–2, which lies inside the claimed range, thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)), and wherein the filter media has an initial efficiency of greater than prima facie case of obviousness, MPEP 2144.05(I))3 4.”
Regarding claim 3, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first layer comprises two or more sublayers (as the first layer may include one or more layer, i.e., sublayers, [0089]).”
Regarding claim 4, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the second layer comprises two or more sublayers (in the situation where Nagy’s second layer correspond to the claimed “second layer,” the second layer can include sub-layers, [0112]).”
Regarding claim 5, Nagy teaches the limitations of the claim:
“A filter media as in claim 3, wherein at least one of the two or more sublayers of the first layer is a non-wet laid layer (as the sub-layers of the first layer can include meltblown synthetic fibers, [0090]).”
Regarding claim 6, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the second layer comprises a first plurality of fibers comprising a first polymer and a second plurality of fibers comprising a second polymer (as the third layer can comprise cellulose fibers in addition to polyester fibers, [0068]; additionally, Nagy teaches that the third layer can comprise a combination of synthetic fibers [0068] which include acrylic and polypropylene, [0028], in which case acrylic would correspond to the “first polymer” and polypropylene would correspond to the “second polymer”).”
Regarding claim 7, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first layer is a non-wet laid layer (as the first layer can be manufactured using a meltblown process, [0011]).”
Claim 8 requires that for the filter media of claim 1, the ratio of the solidity of the first layer to the second layer is between 0.1–25.  Instant disclosure teaches that solidity refers to the percentage of volume of solids with respect to the total volume of the layer.  Spec. p. 12, ll. 7, 8.  It would have been obvious for Nagy’s first and third layers to have about the same solidity (i.e., a ratio of 1) because these layers can have the same density as the first layer can have a basis weight between 30–200 gsm while the third layer can have a basis weight between 50–200 gsm.  Nagy, [0072], [0094].  A ratio of 1 is within the claimed range of 0.1–25 thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Regarding claim 9, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the filter media has an initial resistance of less than 10 mm H2O (as the filter media can have a pressure drop between 25–200 prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 10, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first layer has a basis weight of at least 0.1 g/m2 and less than or equal to 500 g/m2 (as the first layer can have a basis weight between 30–200 gsm, [0094], which is within the claimed range thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 11, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the second layer has a basis weight of at least 20 g/m2 and less than or equal to 600 g/m2 (as the third layer can have a basis weight between 50–200 gsm, [0072], which is within the claimed range thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 12, Nagy teaches the limitations of the claim:
“A filter media as in claim 6, wherein the first polymer and the second polymer have a difference in dielectric constants of at least 0.8 (the disclosure teaches that acrylic can have a dielectric constant of 3.5 and polypropylene can have a dielectric constant of 2.2, Spec., Table 1, p. 19, ll. 5–7, and therefore the difference in dielectric constants between the first and second polymers would be 1.3, which is within the claimed range).”
Claim 13 requires that for the filter media of claim 1, the filter media has a bandwidth of less than or equal to 0.1%.  Nagy’s filter media is presumed to be able to exhibit this property because it has the same structure as the claimed filter media.  
Regarding claim 14, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first layer comprises a plurality of fibers selected from the group consisting of meltblown fibers, meltspun fibers, melt electrospun fibers, solvent electrospun fibers, centrifugal spun fibers, spunbond fibers, and/or combinations thereof (as the fibers in the first layer can be manufactured using a meltblown process, [0011]).”
Regarding claim 15, Nagy teaches the limitations of the claim:
“A filter media as in claim 6, wherein the first polymer comprises acrylic ([0028]).”
Regarding claim 16, Nagy teaches the limitations of the claim:
“A filter media as in claim 6, wherein the first plurality of fibers comprise a material selected from the group consisting of dry spun acrylic fibers, mod-acrylic fibers, wet spun acrylic fibers, or combinations thereof (as the synthetic fibers can be made from acrylics and may be meltblown, [0028]).”
Regarding claim 17, Nagy teaches the limitations of the claim:
“A filter media as in claim 6, wherein the second polymer comprises polypropylene ([0028]).”
Regarding claim 18, Nagy teaches the limitations of the claim:
“A filter media as in claim 6, wherein the first polymer comprises polypropylene ([0028]) and the second polymer comprises dry spun acrylic (as the synthetic fibers can be made from acrylics and may be meltblown, [0028]).”

Regarding claim 19, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the filter media has a total thickness of greater than or equal to 30 mils and less than or equal to 300 mils (as the filter media can have a thickness of 1 mm, i.e., 39 mils, [0177], which is within the claimed range and therefore establishes a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 20, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first layer has an uncompressed thickness of greater than or equal to 20 mils and less than or equal to 200 mils (as the first layer can have a thickness between 0.2–2.0 mm, i.e., 7.9–78.7 mils, [0095] which is within the claimed range and therefore establishes a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 21, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the second layer has an uncompressed thickness of greater than or equal to 100 mils and less than or equal to 250 mils (as the third layer can have a thickness between 0.1–2.0 mm, i.e., 3.9–78.7 mils, [0095], which is close enough to the claimed range to establish a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 22, Nagy teaches the limitations of the claim:
“A filter media as in claim 1, wherein the second layer is charge (it would have been obvious for the third layer to be charged because Nagy teaches that the filter media may be electrically charged, [0169]).”


Regarding claim 23, Nagy teaches the limitations of the claim:
“A filter element comprising the filter media of claim 1 (the filter element incorporating Nagy’s filter media, [0167]).”
Regarding claim 24, Nagy teaches the limitations of the claim:
“A face mask comprising the filter media as in claim 1 (while Nagy teaches that its filter media can be incorporated into a variety of air filtration application, [0167], the reference does not disclose using the filter media face mask; however, it would have been obvious to try using Nagy’s filter media in a face mask because Sealey teaches that there is a need for filter media useful for air masks, and Nagy discloses one of a finite number of air filtration media, and there would have been a reasonable expectation of success using Nagy’s filter media in a face mask because Sealey teaches that filter media similar to Nagy’s are useful for this purpose, Sealey, [0118]; MPEP 2143(I)(E)).”
Regarding claim 25, Nagy teaches the limitations of the claim:
“A filter element as in claim 23, wherein the first layer is positioned upstream relative to the second layer (Nagy’s third layer can correspond to the claimed “first layer” with Nagy’s first layer corresponding to the “second layer” because the ratio of the thickness over instantaneous resistance value of Nagy’s first layer to the first layer would be 0.4–0.5, using the values in the rejection of claim 1 above, which overlaps with the claimed range. Nagy’s third layer can be positioned upstream of the first layer.  Nagy, claim 48).”


Response to Arguments

35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections over claims 14 and 16 in light of the amendments.
Prior Art Rejections
The Examiner maintains the prior art rejections for the reasons stated above.
The first issue regarding claim 1 is whether Nagy teaches that its first and second layers have the thickness over instantaneous resistance values cited above.  
The Applicant argues that the Examiner has failed to show that the pressure drop disclosed in Nagy is equivalent to the claimed instantaneous resistance.  Applicant Rem. dated Jan. 25, 2021 (“Applicant Rem.”) 6, 7.  
The Examiner respectfully disagrees.  A person of ordinary skill in the art would understand that the pressure drop described in Nagy is the same as the instantaneous resistance described in claim 1 because instant disclosure teaches that “the filter media described herein may have a relatively low pressure drop (i.e., resistance).”  Spec. dated July 01, 2016 (“Spec.”) p. 22, ll. 31–33.  
The Applicant additionally argues that even if Nagy’s pressure drop is similar or equivalent to the instantaneous resistance ranges of instant application, the Examiner has mischaracterized the ranges taught by Nagy.  Applicant Rem. 7.  The Applicant argues that Nagy’s 3rd layer (corresponding to the claimed “second layer” or the “first layer”) has a pressure drop over thickness of 0.002–2 mm/Pa while Nagy’s first layer (corresponding to the “first layer” or the “second layer”) has a thickness over pressure drop of 0.002–0.4 mm/Pa. Id. (citing Nagy [0073], [0077]).  As such, the above ranges Id.  The Applicant then asserts that this ratio is not a ratio of a second value to a first value between 0.5–20.  Id. at 8.
First, the Examiner respectfully disagrees with the Applicant’s assertion that the Examiner mischaracterized the reference.  Nagy’s first layer has a thickness over instantaneous resistance value ranging between 0.04–0.02 mm/Pa because the first layer has a thickness between 0.2–2.0 mm and a pressure drop between 5–100 Pa.  Nagy [0095], [0099].  Nagy’s third layer has a thickness over instantaneous resistance value ranging between 0.1–0.04 mm/Pa because the third layer has a thickness between 0.1–2.0 mm and a pressure drop between 1–50 Pa.  Id. at [0073], [0077].  Therefore, the ratio of the thickness over instantaneous resistance value of the third layer to the first layer ranges between 2.5–2, which lies inside the claimed range, thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Second, even assuming the Applicant is correct—that the ratio of the second value to the first value is between 0.001–1000—this prior art range overlaps with the claimed range of 0.5–20, thereby establishing a prima facie case of obviousness.  MPEP 2144.04(I).
The Applicant additionally argues that the claimed ratio of a second value to a first value between 0.5–20 provides advantageous properties such as increased breathability, low initial resistance and/or long lifetime as compared to existing filter media.  Applicant Rem. 8.  The Applicant cites to Fig. 5 of instant application as demonstrating that the filter media samples having a ratio of the value of thickness over instantaneous resistance of a second layer to the value of a first layer of less than 20 Id.
The Examiner respectfully disagrees.  Table 6 does not illustrate that the full range of 0.5–20 shows a lower initial resistance compared to filters having a ratio above 20.  Rather, Table 6 at best illustrates that this benefit occurs at a ratio of 10 because Media 5 in Table 6 has the highest ratio below 20, but its ratio is 10.  Spec. p. 37, Table 6.   Additionally, the Applicant has provided no evidence that this difference between the samples was an unexpected result caused by the difference in the ratio of the value of thickness over instantaneous resistance of the second layer compared to the first layer because there is no evidence that the reduced initial resistance was unexpected or caused by the difference in the ratios.  Rather, this difference may have been expected and may have been caused by other structural differences between the samples (i.e., the samples with a ratio above 20 may have been very thick compared to the samples with a ratio below 20, and therefore a person of ordinary skill in the art would expect that the thicker samples would have a higher initial resistance compared to the thinner samples).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant disclosure teaches that “when a layer is referred to as being ‘adjacent’ another layer, it can be directly adjacent to the layer, or one or more intervening layers also may be present.”  Spec. filed July 01, 2016 (“Spec.”), p. 4, ll. 22–24.  Therefore, the Nagy’s first and third layers are “adjacent” to one another because they are arranged in relatively close proximity, even though intervening layers may be provided in between.
        2 Pressure drop is synonymous with resistance because instant disclosure teaches that “the filter media described herein may have a relatively low pressure drop (i.e., resistance).”  Spec. p. 22, ll. 31–33.
        3 Additionally, note that Nagy’s second layer can correspond to the claimed “second layer.”  Nagy, [0006].  While Nagy does not disclose the thickness of the second layer, it would have been obvious for the thickness of this layer to be between 0.2–1.0 mm because the thickness of the other layers in the filter media (i.e., the first, third and fourth layers) falls within this range.  Nagy, [0073], [0095], [0123].  The pressure drop of the second layer is between 25–200 Pa.  Id. at [0118].  Therefore, the thickness over instantaneous resistance of the second layer could have a value of 0.04 mm/Pa in the situation where the thickness is 1 mm and the pressure drop is 25 Pa.  In this situation, the ratio of the thickness over instantaneous resistance of Nagy’s second layer compared to the first layer would be 1 when the thickness over instantaneous resistance of the first layer is 0.04 mm/Pa, as explained above.  This ratio of 1 is within the claimed range of 0.5–20, thereby establishing a prima facie case of obviousness.  
        4 Additionally, Nagy’s third layer can correspond to the claimed “first layer” with Nagy’s first layer corresponding to the “second layer” because the ratio of the thickness over instantaneous resistance value of Nagy’s first layer to the first layer would be 0.4–0.5 (using the values in the rejection of claim 1 above) which overlaps with the claimed range.  Nagy teaches that the third layer may include a hydrophobic additive, but does not disclose this additive comprising a fluorinated species.  Nagy, [0071].  However, in the filter media arts, Sealey disclsoes a surface modifier that comprises a fluorinated species, that can be added to the surface of a filter media to render the filter media hydrophobic.  Sealey, [0023], [0025].  It would have been obvious to use Sealey’s surface modifier as the additive used to make Nagy’s third layer hydrophobic because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.